United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-1131NI
                                   _____________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the Northern
      v.                                 * District of Iowa.
                                         *
Kevin Leon Bassham,                      *       [UNPUBLISHED]
                                         *
                    Appellant.           *
                                   _____________

                            Submitted: June 9, 1998
                                Filed: June 15, 1998
                                 _____________

Before FAGG, BRIGHT, and BEAM, Circuit Judges.
                           _____________

PER CURIAM.

        Kevin Leon Bassham appeals his bank robbery and firearms convictions and the
sentence imposed by the district court. First, finding no error, plain or otherwise, we
reject Bassham's contentions related to the admissibility of the Government's evidence
about Bassham's drug activity. Second, we disagree with Bassham's contention that
his past criminal record does not qualify him for sentencing as a career offender. The
district court correctly found that Bassham's earlier convictions for attempted burglary
and stalking were crimes of violence for career offender sentencing under the
guidelines. Having rejected Bassham's arguments, we also conclude an extended
opinion by this court would have no precedential value. We thus affirm Bassham's
convictions and sentence without further discussion. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-